 MOTORCITYDODGE, INC.MotorCityDodge, Inc.andMechanicsMotor CityLodge 698, of the International Association ofMachinists and AerospaceWorkers, AFL-CIO.'Cases 7-AC-98 and 7-RM-785September11, 1970DECISION, ORDER, AND AMENDMENT OFCERTIFICATIONBY MEMBERS FANNING, BROWN, AND JENKINSUpon separate petitions duly filed pursuant to Sec-tion 9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Stephen M. Glasser. Following thehearing and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, thesecases were transferred to the National Labor RelationsBoard for decision by direction of the RegionalDirector for Region 7. No briefs were filed by theparties.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they werefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concerningthe representation of employees of the Employer with-in the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act, for the following reasons.In November 1964, the Employer opened an auto-mobile dealership operation in Detroit,Michigan,where it engaged in the sale of new Dodge carsand trucks, used cars, parts, and servicing. The physi-cal setup included a salesroom, an adjoining servicedepartment, and a bump and paint shop about ablock away. The service department, including thebump and paint employees, were not represented byany labor organization.About June 1969, the Employer contacted theDodge regional office concerning the possibility of'The name of the Union-Petitionerappears as amendedat the hearing.629obtaining another dealership because itsDetroitlocation was to be taken over by a new expressway.The Employer was advised that Spartan Dodge, Inc.,Pontiac,Michigan, about 30 miles from Detroit, wasclosing and was for sale. The Employer was alsoadvised that it could retain the Detroit locationthrough 1970. On July 21, 1969, the Employer signeda purchase agreement whereby it purchased the assets,furniture, fixtures, new and used-car inventory, andparts inventory from Spartan Dodge, Inc. This trans-action was handled by the Chrysler Real Estate Corpo-ration,which also employed an interim manager ofthe business until the Employer commenced operationson its own.At the time of the above purchase, Spartan Dodge,Inc., employed some 26 employees. Included in thisoverall number were four mechanics and two bumpand paint employees, all of whom were representedby the Union which was certified by the Board for aservice department unit on June 29, 1967, in Case7-RC-8042. A 3-year contract covering these servicedepartment employees was executed on October 2,1968, by Spartan Dodge, Inc., and the Union.Sometime during the middle part of July 1969,the Employer requested the interim manager to giveemployment applications to the employees at thisPontiac location. By letter, dated July 21, 1969, theEmployer notified 21 of the 26 employees that theywere accepted, which number included all of theservice department employees. Four of the remainingfive employees were deemed unacceptable and thefifth employee was transferred to the Detroit location.On August 4, 1969, the Employer commenced oper-ations at the Pontiac location. At the outset, theEmployer transferred the new-car manager, the used-carmanager, service manager, and assistant partsmanager to the Pontiac location. Also transferredat this time were two office employees, two used-car salesmen, a parts driver, and one mechanic. Thenew-car manager employed by Spartan Dodge, Inc.,was retained as fleet and truck manager. Some minorchanges were made in the Pontiac service department,such as repainting the whole area, installing threeadditional lifts, and expanding the parts inventory.During the latter part of October 1969, the Employ-er decided to close down the Detroit location asitwas then operating at a loss. Although the Employerhad intended to retain the separate bump and paintshop because it was operating at a profit, the closingdown of the Detroit salesroom had an adverse effecton this shop and a few months later the Employeralso decided to close down this operation. The closingdown of the Detroit location resulted in the transferof the parts manager, assistant service manager, andthree mechanics to the Pontiac location.185 NLRB No. 88 630DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer contends that its takeover of theSpartanDodge,Inc.,facilitywas limited only tothe purchase of assets,inventory,and related equip-ment;and that an election should be directed amongthe service department employees because they repre-sent a substantially different complement of employeesand are employed by an employer other than theone to which the contract applies.The Union contends that the Employer's relocationof operations from Detroit to Pontiac represents noth-ing more than a legal successorship with concurrentaccretion to the former Spartan Dodge,Inc., bargain-ingunit;and that the Board should make anappropriate amendment of certification issued in Case7-RC-8042.Itwould appear that the record establishes thatthe Employer is a "successor employer"within themeaning of existing Board law.' A crucial questionin such determinations is whether the employingindustry,as here, remains essentially the same aftera transfer.We find Employer'scontention that itpurchased no accounts receivable, liabilities, norassumed the existing contract to be without merit.It is not the form of transfer which controls, butrather,it is whether or not the employing industryremains essentially the same. As indicated above,the Employer's operation of the Spartan Dodge, Inc.,facility appears to have remained substantially thesame.Accordingly,we find that the Employer isa successor to Spartan Dodge,Inc. In these circum-stances, we find that no question concerning represen-tationexists.Accordingly,we shall dismiss theEmployer's petition.As to theUnion's petition,we find that the amend-ment of the certification involved herein would insureto employees the continuity of their present organiza-tion and representation.Accordingly,we shall amendthe certification by substituting the name of theEmployer,and further,by changing the name ofthe Unionto that as amended at the hearing herein.ORDERIt is hereby ordered that the Employer'spetitionfiled herein be, and it hereby is, dismissed.It is hereby further ordered that the Union's petitionto amend the certification be, and it hereby is, granted,and that the Certification of Representative issuedinCase 7-RC-8042 be amended by substituting thename of"Motor City Dodge,Inc." for"SpartanDodge,Inc." and by adding"of the"following "698,"wherever appropriate.'Valleydale Packers, Inc.,162 NLRB1486, 1490, and cases citedin fn 3.